DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 4/30/21 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano [US 20140020627] in view of Takahashi [US 20110052891].
Claim 1: Kano teaches a method comprising, engaging a first edge region on a first surface of a substrate with a first support roller, wherein the first support roller is rotatable on a first end of a shaft, and wherein the substrate has a length substantially greater than a width thereof; engaging a second edge region on the first surface of the substrate with a second support roller, wherein the second support roller is rotatable on a second end of the shaft opposite the first end thereof [abstract; Fig. 1 and 5], and wherein a central region between the first roller and the second roller and comprising at least about 50% of a width of the substrate is free of support from a roller [Fig. 5]; transporting the substrate over the first and second support rollers [Fig. 1, 5]; repeating the following sequence of steps for a number of times sufficient to form a thin film on the substrate [0014; 0308]: a) exposing the substrate to a first precursor [0244]; b) supplying a reactive species to the substrate to react with the first precursor after exposing the substrate to the first precursor [0244]; wherein the thin film is formed as a reaction product of the first precursor with the reactive species [0244, 0296]; However, Kano is silent of depositing a vapor on the thin film to form a coating on the thin film. Takahashi is provided.
Takahashi teaches further depositing a vapor onto a coated thin film on a continuous substrate [Fig. 1b; 0147]. It would have been obvious to one of ordinary skill in the art to further deposit a vapor 
Claim 2: Takahashi further comprising cooling the substrate before depositing the vapor on the thin film (it would have been obvious to one of ordinary skill in the art that by cooling the drum the substrate would be cooled at contact with drum; furthermore since the cooling the substrate improves aggregation efficiency of the organic material, it would have been obvious to one of ordinary skill to cool the substrate prior to organic vapor flashing in order to improve aggregation of the organic material onto the substrate, where one could selected from the finite options of either cooling prior to or during flash evaporation) [0102].
Claim 5: although the prior art does not explicitly teaches wherein depositing vapor on the thin film occurs before the film contacts a solid surface covering more than 50% of the width of the substrate, since Takahashi teaches providing the vapor coating after the ALD process, it would have been obvious to one of ordinary skill in the art that the vapor coating step would be provided subsequent to the ALD in Kano, and Kano teaches that speed is affected by the pass-through distance and absorption time where one of ordinary skill in the art would have optimize through routine experimentation the pass through distance of each coating to increase efficiency of completing the final product and to achieve a certain coating profile between different coatings. 
Claim 6: Kano teaches the thin film can have a thickness of 10 nm [0018].
Claim 8: Kano teaches orienting at least one of the support rollers at an angle relative to direction of motion of the substrate [Fig. 1, 5].
Claim 9: Kano teaches the reactive species is generated by applying energy (plasma) to a chemical compound (gas) [0244].
Claim 10: Kano teaches the reactive species is generated by introducing a compound into a plasma [0244].

Claim 12: Takahashi teaches depositing a vapor on the substrate to form a coating on the substrate before the thin film is deposited [Fig. 1b; 0094]. It would have been obvious to one of ordinary skill in the art to further deposit a vapor film on the substrate to further enhance gas barrier properties.
Claim 14: Takahashi further teaches curing the coating on the thin film or curing the coating on the substrate [Fig. 1b, 0094; 0147].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Takahashi as applied to claim 1 above, and further in view of Mosso [US 20110143019].
Teaching of the prior art is aforementioned, but is silent to heating the substrate before exposing the substrate to first precursor. Mosso is provided.
Claim 3: Mosso teaches the web can be pre-treated prior to deposition, which includes pre-heating so as to further modify the thin film [0043]. It would have been obvious to one of ordinary skill in the art to preheat the substrate prior depositing the thin film so as to further modify thin film such as enhancing the deposition [0043].
 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Takahashi as applied to claim 1 above, and further in view of Dickey [US 20070224348].
Teaching of the prior art is aforementioned, but does not appear to teach a second surface of substrate opposite the first surface does not contact the reactive species. Dickey is provided.
Claim 4: Dickey teaches to achieve single sided deposition, the substrate may be layered, folded or masked for deposition, then peeled apart, unfolded or the mask is removed to result in a finished product [0052]. It would have been obvious to one of ordinary skill in the art that in single sided deposition a mask on the second surface of the substrate would prevent exposure to any precursors . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Takahashi as applied to claim 1 above, and further in view of Dickey3 [US 20140329030].
Teaching of the prior art is aforementioned, but is silent of wherein the repeating step further comprises c) after step b) exposing the substrate to a second precursor and d) supplying a reactive species to the substrate after exposing the substrate to the substrate after exposing the substrate to the second precursor. Dickey3 is provided.
Claim 7: Dickey3 teaches wherein the repeating step further comprises c) after step b) exposing the substrate to a second precursor and d) supplying a reactive species to the substrate after exposing the substrate to the substrate after exposing the substrate to the second precursor [Fig. 1]. It would have been obvious to one of ordinary skill in the art to modify the coating process of the prior art to include the plasma system of Dickey3 to make the precursors more reactive and for advantages such as reducing particle forming gas phase reactions [0007].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Takahashi as applied to claim 1 above, and further in view of Bright [US 20100068542].
Teaching of the prior art is aforementioned, but does not appear to teach pretreating the first surface of the substrate with a plasma before depositing vapor onto the substrate. Bright is provided.
Claim 13: Bright pretreating the first surface of the substrate with a plasma before depositing vapor onto the substrate [0046]. It would have been obvious to one of ordinary skill in the art to pretreat the substrate with plasma so as to ensure the surface of the substrate will be receptive to subsequent applied layers [0046].
Conclusion
Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDY C LOUIE/               Primary Examiner, Art Unit 1715